             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 1 of 31



     Steven H. Kuhn, Esq. (SBN: 278999)
 1   The Law Firm of Steven H. Kuhn
     1954 Mountain Blvd #13052
 2   Oakland CA 94611-2813
     Telephone: (415) 937-7358
 3   steven@kuhn-lawfirm.com
 4   Attorney for Plaintiff Harrison Snow Kinsley
 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8                                  FOR THE
                         NORTHERN DISTRICT OF CALIFORNIA
 9

10

11
     HARRISON SNOW KINSLEY, an                  COMPLAINT FOR DAMAGES FOR:
     Individual,
                                                    1. COPYRIGHT INFRINGEMENT;
12         Plaintiff,                               2. CONTRIBUTORY COPYRIGHT
13
                                                        INFRINGEMENT;
     vs.                                            3. VICARIOUS COPYRIGHT
14
                                                        INFRINGEMENT;
     UDEMY, INC., a Delaware                        4. MISAPPROPRIATION OF
15
     Corporation, and DOES 1-100,                       RIGHT OF PUBLICITY
     individuals,                                       (COMMON LAW AND CAL. CIV.
16
                                                        PRO. § 3344);
           Defendants,                              5. UNFAIR COMPETITION AND
                                                        FALSE ADVERTISING
17                                                      (CALIFORNIA BUSINESS AND
18
                                                        PROFESSIONS CODE § 17200);
                                                    6. RECEIVING STOLEN
19
                                                        PROPERTY (CAL PENAL CODE
                                                        496(a));
                                                    7. UNJUST ENRICHMENT;
20                                                  8. COMMON LAW TRADEMARK
                                                        INFRINGEMENT;
21                                                  9. AIDING AND ABETTING;
                                                    10. ACCOUNTING; AND
22                                                  11. DECLARATORY RELIEF.
23                                              JURY TRIAL DEMANDED
24

25                                   INTRODUCTION
26         1. This is an action by Harrison Snow Kinsley (hereinafter “Plaintiff
27
     Kinsley” or “Plaintiff”) to recover damages arising from infringement of Plaintiff's
28



                                   COMPLAINT FOR DAMAGES
                Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 2 of 31




 1
     copyrights in his creative works by Defendant Udemy, Inc, and to enjoin

 2   Defendant from future infringement.
 3          2. Instructors and content creators like Plaintiff Kinsley rely on recognition –
 4   not only of their courses and work product, but their identities and their originality
 5   to give value to their work. Defendants used and sold Plaintiff's work without
 6   permission and, consequently, are building their brand and goodwill at Plaintiff
 7   Kinsley's expense.
 8          3. Defendant Udemy is cognizant of these facts and has – on multiple
 9
     occasions – has attempted to secure Plaintiff Kinsley as an instructor on its
10
     website. Mysteriously, after Plaintiff Kinsley refused Udemy's several offers to
11
     be an instructor on its site, his courses still showed up for sale, and were
12
     illegally sold, on Udemy's website from behind a paywall.
13
            4. Defendant hides these (and other) courses behind a paywall, intentionally
14
     and purposely making it impossibly difficult for a copyright owner to determine
15
     whether or not their content is being sold by Udemy without their permission.
16
     Defendant is well aware of this. Defendant turns a blind eye to these facts,
17

18
     enjoying and monetizing the fact that they can illegally sell copyrighted material,

19   conferring on to themselves an illegal advantage with respect to bona fide sellers of
20   content.
21          5. Udemy could easily implement measures to prevent this flagrant
22   infringement. It could implement other measures such as proper verification of
23   instructors, checking for watermarks, looking for cropped videos, verifying that the
24   individual in the video is the one who uploaded the content, among other things.
25   Udemy does none of these things - instead it unilaterally and arbitrarily absolves
26
     itself of its obligations by falsely asserting that it is entitled to the 'Safe Harbor'
27
     provisions of the Digital Millennium copyright act.
28



                                     COMPLAINT FOR DAMAGES
              Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 3 of 31




 1
            6. Udemy has even gone so far as to make public statements that it relies on

 2   members to report copyright violations under the Digital Millennium Copyright
 3   Act. Essentially all of the content Defendant Udemy provides and/or makes
 4   available is behind a paywall making it impossible for a copyright holder to
 5   properly police their content. How is a content creator meant to police their content
 6   when they must pay Udemy for the privilege of viewing the videos?
 7          7. Udemy improperly and unlawfully attempts to shift the burden and cost of
 8   preventing copyright infringement on its site on to the content creators. Further,
 9
     when apprised of illegal activity on its site, Udemy delays removal of the
10
     copyrighted material so it can extract extra money by illegal sales of a course.
11
            8. The time has now come to hold Defendants accountable for their willful
12
     disregard of copyrights and to establish that Defendant Udemy is not able to hide
13
     behind the safe harbor provisions of the Digital Millennium Copyright Act because
14
     it, inter alia, receives a direct financial benefit from the infringing activity, and it
15
     completely ignores flagrant copyright violations on its site.
16

17

18
                                         THE PARTIES

19          9. Harrison Kinsley is an extremely popular and well known computer
20   programming educator residing in Alabama. He maintains a personal website and a
21   professional website PythonProgramming.net, the two of which receive
22   approximately 12.3 million page views per year, 2.5 million users per year and 5
23   million user sessions per year. He has a Youtube.com channel with over half a
24   million subscribers which receives approximately 22.1 million views per year and
25   81 million minutes of watch time per year. Plaintiff Kinsley makes these
26
     instructional videos available to anyone who desires to learn a number of computer
27
     related topics.
28



                                     COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 4 of 31




 1
           10. Udemy, Inc. (hereinafter “Defendant” or “Defendant Udemy”) is a

 2   California Corporation with its principal place of business located at 600 Harrison
 3   Street, 3rd floor, San Francisco, CA 94107. Udemy touts itself as an online learning
 4   platform which enables anyone to call themselves an expert, sign up for an
 5   account, create a course, promote it, and earn money by selling the course to other
 6   users (“students”). Udemy receives a financial benefit from each and every
 7   transaction as it takes a cut of each and every sale.
 8         11. This complaint does not join as a party two Defendants who falsely
 9
     claimed to be Plaintiff Kinsley when uploading his copyrighted materials because
10
     Plaintiff Kinsley is ignorant of the true names of the individuals who performed
11
     such acts. Doe one falsely claimed to be Plaintiff Kinsley when the course
12
     “Mastery Python 3 Basics Tutorial Series + SQLite python” was created and the
13
     comprising videos were subsequently uploaded. DOE 2 falsely claimed to be
14
     Plaintiff Kinsley when the course “OpenCV with Python for Image and Video
15
     Analysis – Hands on!” was created and the videos comprising that course were
16
     subsequently uploaded. Plaintiff is informed and believes and based thereon
17

18
     alleges that they should also be subject to the relief requested herein. If necessary,

19   Plaintiff will seek leave of court to amend this Complaint to state their true names
20   and capacities when ascertained.
21         12. The true names and capacities, whether individual, corporate, associate,
22   or otherwise, of Defendants sued herein as Does 3 through 21, are unknown to
23   Plaintiff, who sues said Defendants by such fictitious names (the “Doe
24   Defendants” – including Does one and two). If necessary, Plaintiff will seek leave
25   of court to amend this Complaint to state their true names and capacities when
26
     ascertained.
27

28                             JURISDICTION AND VENUE


                                    COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 5 of 31




 1
           13. This Court has subject matter jurisdiction over Plaintiff’s claims for

 2   copyright infringement and related claims pursuant to 17 U.S.C. §101, et. seq., and
 3   28 U.S.C. §1331 and §1338(a) and 17 U.S.C. §501(b) and §1203(a).
 4         14. This Court has supplemental jurisdiction over Plaintiff’s claims arising
 5   under the laws of California pursuant to 28 U.S.C. §1367(a) because these claims
 6   are so related to Plaintiff’s claims under Federal Law that they form part of the
 7   same case or controversy and derive from a common nucleus of operative fact.
 8         15. The Court has personal jurisdiction over Defendants. Defendant Udemy,
 9
     Inc. has its principal place of business in San Francisco, California. All Defendants
10
     solicit, transact, and are doing business within the State of California and have
11
     committed unlawful and tortuous acts both within and outside the State of
12
     California causing injury in California. Plaintiff’s claims arise out of the conduct
13
     that gives rise to personal jurisdiction over Defendants.
14
           16. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) and
15
     §1400(a).
16

17

18
                             INTRADISTRICT ASSIGNMENT

19         17. Since this matter is based in copyright it may be assigned to any of the
20   three divisions of the District Court for the Northern District of California.
21

22                                BACKGROUND FACTS
23               Defendant Udemy’s Attempts to Secure Plaintiff Kinsley
24                             as an Instructor on its Website
25         18. Plaintiff Kinsley is very well known in the online computer instructional
26
     content community for his videos in the field of instructional computing. He has a
27
     very significant following and is known, in particular, for his videos on Python
28
     Programming which is extremely popular right now.

                                    COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 6 of 31




 1
           19. Cognizant of Plaintiff Kinsley's popularity and eager to utilize Plaintiff

 2   Kinsley's following for its own purposes, Defendant Udemy has attempted, on
 3   multiple occasions, to engage Plaintiff Kinsley as an instructor on its platform. On
 4   February 16th, 2016, after seeing Plaintiff's content on Youtube.com, Chen
 5   Blatman, the Tech Content Lead at Udemy reached out to Plaintiff Kinsley in an
 6   effort to engage him as an instructor. Plaintiff Kinsley declined. Roughly a year
 7   later, on February 10th, 2017, Chen Blatman reached out to Plaintiff Kinsley again
 8   in an effort to engage him as an instructor on the platform. Though Mr. Blatman
 9
     was careful to make sure that no representations were made in writing, Mr.
10
     Blatman made statements and assertions that made Plaintiff Kinsley think of the
11
     old adage: “If it sounds too good to be true, it probably is.” Plaintiff Kinsley again
12
     declined to become an instructor on Defendant Udemy, Inc.’s website.
13
           20. Defendant Udemy was aware of the fact that Plaintiff Kinsley would
14
     never sign up to use its services as he had adamantly refused, on multiple
15
     occasions, to be an instructor.
16

17
         Defendant Udemy’s Unauthorized Copying, Streaming, and Sale to the
18
                         Public of Plaintiff’s Copyrighted Content
19
           21. Despite the above facts, on January 13th, 2018, Plaintiff discovered that
20
     his course materials for “Mastery Python 3 Basics Tutorial Series + SQLite
21
     python” had been illegally and without his knowledge uploaded and offered for
22

23
     sale on Udemy.com, a screenshot of which is reproduced here:

24

25

26

27

28



                                       COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 7 of 31




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
           22. To make matters worse, the entity which uploaded the course to
18
     Udemy.com claimed to be Plaintiff Kinsley himself and plagiarized the author’s
19
     “biography” directly from Plaintiff Kinsley's website at: https://hkinsley.com/
20
           23. Several months later, on June 20th 2018, another one of Plaintiff's
21

22
     courses entitled, “OpenCV with Python for Image and Video Analysis – Hands

23
     on!” was illegally uploaded and sold on Udemy.com, a screen shot of which is

24   reproduced here:
25

26

27

28



                                   COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 8 of 31




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
           24. Neither course was sold with Plaintiff’s consent and Plaintiff has never
20
     agreed to allow Udemy to sell any of his content. Plaintiff has never allowed
21

22
     Defendant to use his name or likeness.

23
           25. Further, when Defendant was caught illegally selling Plaintiff's

24   copyrighted material, Defendant Udemy misrepresented the amount that they had
25   profited from Plaintiff’s work. On both occasions (and on others when similar
26   situations happen to other content creators) Udemy misrepresented that “no money
27   was made” on the sale of Plaintiff’s copyrighted material.
28



                                   COMPLAINT FOR DAMAGES
                Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 9 of 31




 1
           26. Defendant Udemy was either the source of the uploads or expended an

 2   insufficient amount of effort to verify the course uploader's identity. Had they
 3   made any effort to do so, they would have discovered that it was not Plaintiff
 4   Kinsley.
 5         27. Defendant Udemy knew that the infringed works belonged to Plaintiff
 6   Kinsley and allowed them to be illegally sold on its website. Defendant Udemy is
 7   caught doing so regularly. In each instance, just as here and as a further example of
 8   the reprehensible behavior by Defendant, Defendant Udemy misrepresents to
 9
     copyright holders who have had their content stolen and illegally sold on its site
10
     that “no money was made” on the illegally sold courses. Udemy simply pockets
11
     these ill-gotten gains and looks the other way.
12

13
     Udemy’s Efforts to Characterize Its Service as Falling Under the Safe Harbor
14
                        of the Digital Millennium Copyright Act Fail
15
           28. Udemy blatantly violates the Copyright Act and confers on itself unfair
16
     and unlawful advantages vis-à-vis other legitimate websites because it absolves
17

18
     itself of its statutory obligations not to commit and not to aid and abet in unlawful

19   copyright infringement, among other things. Udemy has repeatedly taken the
20   position that it is entitled to the Safe Harbor Provision of the Digital Millennium
21   Copyright Act, as recently as January 8, 2018, where it posted an article stating:
22

23          “Safe harbor, a key provision of the DMCA, is what allows us to provide an
24
     open platform for experts around the world to share their knowledge with students
     around the world. Without safe harbor protections, “many internet companies
25   would simply be exposed to too much legal risk to operate. Safe harbors have
26   given us the entire social media boom and many other internet technologies that we
     take for granted every day.” (We’re quoting the Electronic Frontier Foundation
27
     because they also said it better than we could!)” https://about.udemy.com/ideas-
28   and-opinions/thank-you-dmca/


                                    COMPLAINT FOR DAMAGES
              Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 10 of 31




 1
            29. In fact, Udemy is not eligible for the “Safe Harbor” provision of the

 2   DMCA because it does not even meet a single prong of the test, as explained
 3   below.
 4          30. The Safe Harbor Provision of the Digital Millennium Copyright Act, 17
 5   U.S.C. §512 provides as follows:
 6          (c) Information Residing on Systems or Networks At Direction of Users.—
 7          (1) In general.—A service provider shall not be liable for monetary relief, or,
     except as provided in subsection (j), for injunctive or other equitable relief, for
 8   infringement of copyright by reason of the storage at the direction of a user of
 9   material that resides on a system or network controlled or operated by or for the
     service provider, if the service provider—
10
            (A) (i) does not have actual knowledge that the material or an activity
11   using the material on the system or network is infringing;
12
                    (ii) in the absence of such actual knowledge, is not aware of facts or
            circumstances from which infringing activity is apparent; or
13                  (iii) upon obtaining such knowledge or awareness, acts expeditiously
14          to remove, or disable access to, the material;
            (B) does not receive a financial benefit directly attributable to the infringing
15
     activity, in a case in which the service provider has the right and ability to control
16   such activity; and
            (C) upon notification of claimed infringement as described in paragraph (3),
17
     responds expeditiously to remove, or disable access to, the material that is claimed
18   to be infringing or to be the subject of infringing activity.
19

20   Udemy receives a direct financial benefit from infringing activity
21          31. Defendant Udemy is not entitled to the Safe Harbor Protection because
22   it, inter alia, receives a “financial benefit directly attributable to the infringing
23   activity, in a case in which the service provider has the right and ability to control
24   such activity.”
25          32. Udemy maintains exclusive, complete, and unfettered control over its
26
     website. It removes users, accounts, courses, content, and all other aspects of the
27
     site on a whim.
28



                                     COMPLAINT FOR DAMAGES
               Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 11 of 31




 1
              33. Each sale of a course is directly associated with a financial transaction

 2   wherein a user (“student”) purchases content (“a course”) for money. Udemy
 3   receives a percentage of each and every sale – most frequently, it receives the lion's
 4   share.
 5

 6   Udemy's Has Multiple Avenues of Knowledge of Infringing Activity
 7            34. Udemy has actual knowledge of specific and identifiable infringements
 8   on its site and it purposely ignores that knowledge. Further, Udemy is aware of
 9
     facts or circumstances from which infringing activity is apparent. Udemy
10
     intentionally neglects to take any remedial action.
11
              35. Finally, and most importantly, Defendant Udemy purposely ignores red
12
     flags indicating copyright infringement on its site and willfully turns a blind eye to
13
     its users activities. In fact, Udemy intentionally shields itself from discovering
14
     offending course listings and Udemy consciously, purposely, and intentionally
15
     avoids investigating this infringement. And why wouldn't it? The more courses it
16
     has available for purchase, the more likely it is to make sales. The content is
17

18
     behind a paywall so content creators are required to purchase their own

19   copyrighted material in order to determine whether or not the course consists of
20   their copyrighted material.
21            36. Udemy essentially admits as much in a statement (apparently now
22   removed) on Udemy.com wherein Udemy asserts that it is a “marketplace model,”
23   which, according Udemy, absolves it from undertaking any effort whatsoever to
24   prevent unlawful copyright infringement from taking place on its website:
25          “Our marketplace model means we do not review or edit the courses for
26   legal issues, and we are not in a position to determine the legality of course
     content. However, it is important to us that instructors posting courses on Udemy
27
     respect the intellectual property of others. When instructors post courses on our
28   marketplace, they make the promise that they have the necessary authorization or
     rights to use all the content contained in their courses.”

                                      COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 12 of 31




 1

 2         37. It is quite obvious from statements such as these and its behavior that
 3   Udemy believes that it can turn a blind eye to flagrant copyright infringement on
 4   its website under the guise of its “marketplace model.”
 5

 6   Udemy does not act expeditiously to remove or disable access to the material
 7         38. When Defendant is notified of infringing activity on its site, Udemy
 8   drags its feet when removing the copyrighted content. Udemy has no incentive to
 9
     remove its courses quickly. The longer the courses are up, the more sales occur
10
     and, ultimately, the more money results in Udemy's pocket.
11

12
     Udemy offers a service to its users which scans for illegally uploaded material
13
                    but purposely neglects to avail itself of that service
14
           39. Ironically, Udemy has “partnered” with a service that it makes available
15
     to its users to scan the internet to make sure that the copyrighted material located
16
     on Udemy is not located somewhere else. The service is called “Pirashield” and
17

18
     Udemy describes it as follows:

19          “Reports from Instructors of Infringing Content on Other Platforms
            We understand that when you post and make available your courses on the
20
     Udemy marketplace, you want to make sure that you will not find your courses
21   offered on another platform without your permission. To help combat copyright
     infringement and piracy affecting courses of our instructors, we partnered with
22
     PiraShield, an anti-piracy vendor, to seek out and find instances of infringement
23   and to have any infringing content removed from third-party platforms.
24
            In the event you find your course available on another platform without your
     permission, please fill out the form at https://udemy.pirashield.com/home.
25   Pirashield will file copyright infringement reports and exercise legal actions to
26   have the infringing content removed as soon as possible. Please keep in mind that
     since Udemy and PiraShield don’t control the content on other sites, we may not
27
     always be successful, especially if your content is on a site outside of the US or
28   EU. Certain countries take different approaches to copyright law; as such, we


                                    COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 13 of 31




 1
     cannot guarantee the infringing party or hosting site will comply with our notices
     and remove the infringing content from their platform.”
 2

 3
           40. Apparently, PiraShield can be used to scan to see where courses which
 4
     are offered for sale on Udemy are listed elsewhere on the internet. Strangely,
 5
     Udemy neglects to avail itself of this service.
 6
           41. Each of the audiovisual works at issue in this action is of obvious high
 7
     production value and is easily discernible as a professional work. Further, each and
 8
     every video comprising either of the courses has independent economic value and
 9
     is viable on its own. Each of the works at issue are able to “live its own copyright
10
     life.” Each video represents an independent and copyrightable effort regarding a
11

12
     particular topic, script, and subject. Each video was created by individual effort

13   and Plaintiff Kinsley intends to, allows, and provides access to each individual
14   video separately, according to the wishes of the consumer. The audiovisual works
15   were issued by Plaintiff sequentially and individually as separate topics.
16

17   Conclusion
18         42. Though it is aware of flagrant copyright infringement on its site,
19   Defendant Udemy makes no effort to stop or disincentivise such infringement.
20
     Udemy's position is that it can turn a blind eye to this activity and that Udemy has
21
     no responsibilities for its involvement in copyright infringement. Udemy seeks to
22
     pass the responsibility on to its users and the content creators (even if they have no
23
     association with Udemy whatsoever). If you ask Udemy, everyone but Udemy is
24
     responsible for policing its site for copyright infringement. This is in spite of the
25
     fact that nearly every course is behind a paywall.
26
           43. When Udemy is caught red-handed for its involvement in copyright
27
     infringement, it is more than happy to keep the ill-gotten gains. When illegally sold
28
     courses are discovered, Udemy refuses to pay out to the user (or the content

                                    COMPLAINT FOR DAMAGES
              Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 14 of 31




 1
     creator) what the user would have earned on the sale of courses - keeping both

 2   Udemy’s share as well as the user’s share of the ill-gotten profits. Udemy then
 3   turns around and misrepresents to the actual copyright owner that “no money was
 4   made” from the illegal sale of the courses.
 5           44. Udemy cannot be permitted to continue this unlawful and unethical
 6   behavior and, by this lawsuit, Plaintiff Kinsley seeks to hold Udemy accountable
 7   for its reprehensible behavior.
 8

 9
                                  FIRST CAUSE OF ACTION
10                  (Copyright Infringement – 17 U.S.C. §501, 17 U.S.C. §106)
11

12
                 Plaintiff Kinsley Owns Copyrights of Various Creative Works

13           45. Plaintiff repeats and incorporates by reference each and every allegation
14   contained in each paragraph above and below as though the same were set forth in
15   full herein.
16           46. At all times relevant hereto, Plaintiff has been the producer and owner of
17   the photographic, audiovisual, and textual works reproduced, distributed and
18   publicly displayed, offered for sale and sold by Defendant through its website
19   Udemy.com.
20
             47. For each of the works at issue in this matter, Plaintiff holds a copyright
21
     registration certificate from the United States Copyright Office.
22
             48. Without authorization, Defendants reproduced and distributed the
23
     following copyrighted works owned by Plaintiff:
24
             Python 3 Basics Tutorial – Copyright Registration Number: PAu 3-967-
25   160
26      1.   Why Python 3? Python 2 vs Python 3
        2.   Installing Python 3 - How to install/use both Python 2 and Python 3
27
        3.   Python 3 Tutorial: Print Function and Strings
28      4.   Python 3 Programming Tutorial: Math
        5.   Python 3 Programming Tutorial: Variables

                                     COMPLAINT FOR DAMAGES
         Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 15 of 31




 1
     6. Python 3 programming tutorial: While Loop
     7. Python 3 Programming Tutorial - For loop
 2   8. Python 3 Programming Tutorial: If Statement
 3   9. Python 3 Programming Tutorial: If Else
     10. Python 3 Programming Tutorial: If Elif Else
 4
     11. Python 3 Programming Tutorial - Functions
 5   12. Python 3 Programming Tutorial - Function Parameters
 6
     13. Python 3 Programming Tutorial - Function Parameter Defaults
     14. Python 3 Programming Tutorial - Global and Local Variables
 7   15. Python 3 Programming Tutorial - Installing modules
 8   16. How to download and install Python Packages and Modules with Pip
     17. Python 3 Programming Tutorial - Common errors
 9
     18. Python 3 Programming Tutorial - Writing to File
10   19. Python 3 Programming Tutorial - Appending Files
     20. Python 3 Programming Tutorial - Read from a file
11
     21. Python 3 Programming Tutorial - Classes
12   22. Python 3 Programming Tutorial - Frequently asked questions
13   23. Python 3 Programming Tutorial - Getting user input
     24. Python 3 Programming Tutorial - Statistics (Mean, Standard Deviation)
14
     25. Python 3 Programming Tutorial - Module Import Syntax
15   26. Python 3 Programming Tutorial - Making Modules
     27. Python 3 Programming Tutorial - Lists and Tuples
16
     28. Python 3 Programming Tutorial - List Manipulation
17   29. Python 3 Programming Tutorial - Multi-dimensional List
18
     30. Python 3 Programming Tutorial - Reading from a CSV spreadsheet
     31. Python 3 Programming Tutorial - Try and Except error Handling
19   32. Python 3 Programming Tutorial - Multi-line Print
20   33. Python 3 Programming Tutorial - Dictionaries
     34. Python 3 Programming Tutorial - Built-in Functions
21
     35. Python 3 Programming Tutorial - OS Module
22   36. Python 3 Programming Tutorial - Sys Module
23
     37. Python 3 Programming Tutorial - urllib module
     38. Python 3 Programming Tutorial - Regular Expressions / Regex with re
24   39. Python 3 Programming Tutorial - Parsing Websites with re and urllib
25   40. Python 3 Programming Tutorial - tkinter module making windows
     41. Python 3 Programming Tutorial - Tkinter adding buttons
26
     42. Python 3 Programming Tutorial - Tkinter event handling
27   43. Python 3 Programming Tutorial - Tkinter menu bar
     44. Python 3 Programming Tutorial - Tkinter adding images and text
28
     45. Python 3 Programming Tutorial - Threading module
     46. Python 3 Programming Tutorial - cx freeze python to exe
                               COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 16 of 31




 1
        47. Python 3 Programming Tutorial - Subprocess module
        48. Python 3 Programming Tutorial - Matplotlib Graphing Intro
 2      49. Python 3 Programming Tutorial - Matplotlib Labels and titles
 3      50. Python 3 Programming Tutorial - Matplotlib Styles
        51. Python 3 Programming Tutorial - Matplotlib legends
 4
        52. Python 3 Programming Tutorial - Scatter plots and bar charts
 5      53. Python 3 Programming Tutorial - Matplotlib plotting from a CSV
 6
        54. Python 3 Programming Tutorial - ftplib FTP transfers Python
        55. Python 3 Programming Tutorial - Sockets intro
 7      56. Python 3 Programming Tutorial - Sockets simple port scanner
 8      57. Python 3 Programming Tutorial - Threaded port scanner
        58. Python 3 Programming Tutorial - Sockets Binding and listening
 9
        59. Python 3 Programming Tutorial - Sockets: client server system
10      60. Python 2to3 - Convert your Python 2 to Python 3 automatically!
        61. Python Pickle Module for saving objects (serialization)
11
        62. Python Eval programming tutorial
12      63. Exec - Python programming tutorial
13      64. Creating a database, table, and inserting - SQLite3 with Python 3 part 1
        65. Inserting variables to database table - SQLite3 with Python 3 part 2
14
        66. Read from (SELECT) Database table - SQLite3 with Python 3 part 3
15      67. Graph from database table example - SQLite3 with Python 3 part 4
        68. UPDATE and DELETE - SQLite3 with Python 3 part 5
16

17
           49. In falsely representing that they were Plaintiff Kinsley, Doe 1 illegally
18
     replicated Plaintiff Kinsley's self description from his own website, as follows:
19
             Who am I? I am a husband, runner, friend of all dogs, programmer, teacher,
20
     and entrepreneur. I like to learn and build with technology.
21           I am a founder of multiple businesses, all of which leverage the Python
     programming language. From using Flask web development on all of my business
22
     sites, to Scikit-Learn and Pandas for machine learning and data analysis with
23   Ensmo.com, to the Natural Language Toolkit for natural language processing with
24
     Sentdex.com, to teaching a massive variety of Python programming topics on
             PythonProgramming.net, Python and programming is a major part of my life
25   and work.
26           I believe programming is a super power, and the social impact of making
     this education easily accessible to anyone is one of the most important things I can
27
     do with my life.”
28



                                   COMPLAINT FOR DAMAGES
            Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 17 of 31




 1
           50. Without authorization, Defendant DOE 2, who submitted another of

 2   Plaintiff Kinsley's courses and comprising videos used the pseudonym “Python
 3   Programming,” reproduced, distributed and publicly displayed the following works
 4   owned by Plaintiff:
 5         OpenCV with Python for Image and Video Analysis – Copyright
 6
     Registration Number: PAu 3-959-860
       1. Intro and loading Images - OpenCV with Python for Image and Video
 7         Analysis
 8     2. Loading Video Source - OpenCV with Python for Image and Video Analysis
       3. Drawing and Writing on Image - OpenCV with Python for Image and Video
 9
           Analysis
10     4. Image Operations - OpenCV with Python for Image and Video Analysis
       5. Image arithmetics and Logic - OpenCV with Python for Image and Video
11
           Analysis
12     6. Thresholding - OpenCV with Python for Image and Video Analysis
13     7. Color Filtering - OpenCV with Python for Image and Video Analysis
       8. Blurring and Smoothing - OpenCV with Python for Image and Video
14
           Analysis
15     9. Morphological Transformations - OpenCV with Python for Image and Video
           Analysis
16
       10. Edge Detection and Gradients - OpenCV with Python for Image and Video
17         Analysis
18
       11. Template Matching - OpenCV with Python for Image and Video Analysis
       12. GrabCut Foreground Extraction - OpenCV with Python for Image and Video
19         Analysis
20     13. Corner Detection - OpenCV with Python for Image and Video Analysis
       14. Feature Matching (Homography) Brute Force - OpenCV with Python for
21
           Image and Video Analysis
22     15. MOG Background Reduction - OpenCV with Python for Image and Video
23
           Analysis
       16. Haar Cascade Object Detection Face & Eye - OpenCV with Python for
24         Image and Video Analysis
25     17. Making your own Haar Cascade Intro - OpenCV with Python for Image and
           Video Analysis
26
       18. Gathering Images for Haar Cascade - OpenCV with Python for Image and
27         Video Analysis
       19. Cleaning images and creating description files - OpenCV with Python for
28
           Image and Video Analysis

                                 COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 18 of 31




 1
        20. Training Haar cascade object detection - OpenCV with Python for Image
            and Video Analysis
 2      21. Haar Cascade for image & video object classification - OpenCV w/ Python
 3          for Image Video Analysis
 4
            51. Defendants knew their acts constituted copyright infringement.
 5

 6
     Defendants’ conduct was willful within the meaning of the Copyright Act. As a

 7
     result of their wrongful conduct, Defendants are liable to Plaintiff for copyright

 8   infringement pursuant to 17 U.S.C. §501. Plaintiff has suffered, and will continue
 9   to suffer, substantial losses, including but not limited to damage to his business
10   reputation and goodwill.
11          52. Defendant Udemy, Inc. is not entitled to the safe harbor defense within
12   the copyright statute because it, inter alia, willfully turns a blind eye to the flagrant
13   copyright infringement on the site and derives direct monetary gain from the sale
14   of copyrighted material.
15
            53. Plaintiff is entitled to statutory damages under 17 U.S.C. §504(c).
16
     Alternatively, Plaintiff is entitled to recover his losses and any and all profits
17
     Defendants have made as a result of their wrongful conduct in accordance with 17
18
     U.S.C. §504.
19
            54. In addition, because Defendants’ infringement was willful, the award of
20
     statutory damages should be enhanced in accordance with 17 U.S.C. § 504(c)(2).
21
            55. Plaintiff is entitled to recover his attorneys’ fees and costs of suit
22

23
     pursuant to 17 U.S.C. §505.

24

25                             SECOND CAUSE OF ACTION
                             (Contributory Copyright Infringement)
26

27          56. Plaintiff repeats and incorporates by reference each and every allegation
28   contained in each paragraph above and below as though the same were set forth in
     full herein.
                                     COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 19 of 31




 1
            57. Numerous individuals and entities directly infringed Plaintiff’s

 2   copyrighted works.
 3          58. Defendants induced, caused and materially contributed to the infringing
 4   acts of others by encouraging, inducing, allowing and assisting others to reproduce
 5   and distribute Plaintiff’s works.
 6          59. Defendants had knowledge of the infringing acts relating to Plaintiff’s
 7   copyrighted works.
 8          60. The acts and conduct of Defendants, as alleged above in this Complaint
 9
     constitute contributory copyright infringement.
10

11
                                THIRD CAUSE OF ACTION
12                            (Vicarious Copyright Infringement)
13
            61. Plaintiff repeats and incorporates by reference each and every allegation
14
     contained in each paragraph above and below as though the same were set forth in
15
     full herein.
16
            62. Numerous individuals and entities directly infringed Plaintiff’s
17

18
     copyrighted works.

19          63. Defendants had the right and ability to control the infringing acts of the
20   individuals or entities who directly infringed Plaintiff’s works.
21          64. Defendants obtained a direct financial benefit from the infringing
22   activities of the individuals or entities who directly infringed Plaintiff’s works.
23          65. The acts and conduct of Defendants, as alleged above in this Complaint
24   constitute vicarious copyright infringement.
25

26
                              FOURTH CAUSE OF ACTION
27                        (Misappropriation of the Right of Publicity
                           (Common Law and Cal. Civ. Pro. §3344))
28



                                    COMPLAINT FOR DAMAGES
              Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 20 of 31




 1
            66. Plaintiff repeats and incorporates by reference each and every allegation

 2   contained in each paragraph above and below as though the same were set forth in
 3   full herein.
 4          67. Plaintiff’s copyrighted works embody images of himself and Plaintiff is
 5   the exclusive proprietor of his rights of publicity in the performances embodied in
 6   Plaintiff’s creative works. Plaintiff’s voice is extremely recognizable and he is well
 7   known in the field of technical tutorials. Plaintiff’s name and likeness was used by
 8   Defendants to their commercial advantage. Defendants infringed the rights of
 9
     publicity owned and controlled by Plaintiff by displaying images of Plaintiff for
10
     commercial gain without authorization or consent.
11
            68. As a direct and proximate result of Defendants’ conduct as aforesaid,
12
     Plaintiff has been damaged by lost income in an amount to be determined at trial.
13
     Defendants acted deliberately to injure Plaintiff and otherwise in conscious
14
     disregard of Plaintiff’s rights. Further, Defendants performed these acts, or
15
     otherwise authorized, ratified or had knowledge of them and thereby acted in
16
     conscious disregard of Plaintiff’s rights. Defendants’ conduct as alleged above has
17

18
     damaged and will continue to damage Plaintiff’s goodwill and reputation and has

19   resulted in losses to Plaintiff and illicit gain of profit to Defendants in an amount
20   unknown at the present time.
21          69. The acts and conduct of Defendants as alleged above in this Complaint
22   constitute a misappropriation of the right of publicity pursuant to the common law
23   of California. The acts and conduct of Defendants as alleged above in this
24   Complaint constitute a misappropriation of the right of publicity in the form of the
25   unauthorized commercial use of a photograph in violation of California Civil Code
26
     §3344.
27
            70. Defendants’ conduct as alleged above has damaged and will continue to
28
     damage Defendants in an amount unknown at the present time. Plaintiff’s goodwill

                                    COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 21 of 31




 1
     and reputation and has resulted in losses to Plaintiff and illicit gain of profit to

 2   Defendant.
 3          71. The aforementioned acts of Defendants were willful, oppressive,
 4   fraudulent and malicious and therefore, Defendants’ conduct justifies an award of
 5   exemplary or punitive damages in an amount sufficient to punish Defendants and
 6   to make examples of them to others as provided for in Cal. Civ. Code § 3344(a).
 7

 8                              FIFTH CAUSE OF ACTION
 9                        (Unfair Competition and False Advertising
                     (California Business And Professions Code §17200))
10

11          72. Plaintiff repeats and incorporates by reference each and every allegation
12   contained in each paragraph above and below as though the same were set forth in
13   full herein.
14          73. Defendants’ conduct was and is unlawful, unfair, and fraudulent,
15
     constituting unfair competition and unfair business practices under California
16
     Business and Professions Code sections 17200 et seq. Defendants’ acts include,
17
     without limitation, refusing to remit revenues earned by its illegal sale of Plaintiff's
18
     copyrighted material; refusing to use commercially reasonable efforts to prevent
19
     copyright infringement from occurring on its site; misrepresenting to the public
20
     that no money was earned from the sale of Plaintiff's courses; and other acts and
21
     omissions as set forth herein.
22

23
            74. This unlawful, unfair, and fraudulent conduct constitutes unfair

24
     competition and unlawful business practices relative to Plaintiff Kinsley as well as

25   others in the industry. Among other things, the acts alleged herein have effectively
26   prevented Plaintiff Kinsley from doing business with competitors of Udemy, Inc.
27          75. As a result of their conduct, Defendants have been unjustly enriched in
28   an amount subject to proof at trial, and Plaintiff Kinsley is entitled to restitution
     and disgorgement remedies.
                                      COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 22 of 31




 1
            76. Plaintiff Kinsley is entitled to injunctive relief and other equitable

 2   remedies. Plaintiff Kinsley has suffered irreparable harm as a result of
 3   Defendants’ activities and will continue to suffer irreparable injury that cannot be
 4   adequately remedied at law unless and until enjoined and restrained by this Court.
 5

 6                              SIXTH CAUSE OF ACTION
 7                            (Receiving Stolen Property §496(a))
 8          77. Plaintiff repeats and incorporates by reference each and every allegation
 9
     contained in each paragraph above and below as though the same were set forth in
10
     full herein.
11
            78. On or about January 13th 2018, Defendant Udemy knowingly received
12
     copyrighted material derived by theft and the profits derived from the sale of same
13
     in violation of Penal Code §496(a).
14
            79. In the alternative, on or about January 13th 2018, Udemy knowingly
15
     concealed, sold, aided in selling, and aided in concealing stolen copyrighted
16
     material, with knowledge that such copyrighted material had been so stolen or
17

18
     obtained in violation of Penal Code §496(a).

19          80. On or about June 20th 2018, Defendant Udemy knowingly received
20   copyrighted material derived by theft and the profits derived from the sale of same
21   in violation of Penal Code §496(a).
22          81. In the alternative, on or about June 20th 2018, Udemy knowingly
23   concealed, sold, aided in selling, and aided in concealing stolen copyrighted
24   material, with knowledge that such copyrighted material had been so stolen or
25   obtained in violation of Penal Code §496(a).
26
            82. Defendants misappropriated, embezzled, and effectively stole monetary
27
     profits from Plaintiff Kinsley, including without limitation, profits derived from
28
     the illegal sale of Plaintiff's copyrighted material and refused to transfer the money

                                     COMPLAINT FOR DAMAGES
              Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 23 of 31




 1
     to Plaintiff Kinsley. The money was stolen or obtained in a manner constituting

 2   theft or extortion.
 3           83. Defendants knew the money was misappropriated, embezzled, stolen, or
 4   otherwise obtained in a manner constituting theft or extortion, but nonetheless
 5   received, concealed, and withheld the money from Plaintiff Kinsley, and aided in
 6   obtaining, concealing, and withholding the money in violation of California Penal
 7   Code §496.
 8           84. Further, Plaintiff Kinsley's property, including without limitation, his
 9
     copyrighted material, was stolen or obtained in a manner constituting theft or
10
     extortion.
11
             85. Defendants knew Plaintiff Kinsley's property was stolen or obtained in a
12
     manner constituting theft or extortion, but nonetheless received, concealed,
13
     withheld, and blocked Plaintiff Kinsley from the property, and aided in obtaining,
14
     concealing, and withholding the property in violation of California Penal Code
15
     §496.
16
             86. As a result of Defendants’ acts and conduct as alleged above and below,
17

18
     Plaintiff Kinsley suffered and will continue to suffer damages, in an amount to be

19   proved at trial.
20           87. Pursuant to California Penal Code §496(c), which provides that any
21   person who has been injured by a violation of Penal Code §496(a) “may bring an
22   action for three times the amount of actual damages, if any, sustained by the
23   plaintiff, costs of suit, and reasonable attorney’s fees”, Plaintiff Kinsley is entitled
24   to three times the amount of his actual damages, costs of suit, and attorneys’ fees,
25   in an amount to be proved at trial.
26

27
                               SEVENTH CAUSE OF ACTION
28                                  (Unjust Enrichment)


                                     COMPLAINT FOR DAMAGES
               Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 24 of 31




 1
              88. Plaintiff repeats and incorporates by reference each and every allegation

 2   contained in each paragraph above and below as though the same were set forth in
 3   full herein.
 4            89. As a result of the breaches by and wrongful acts of Defendants,
 5   Defendants have been unjustly enriched at the expense of Plaintiff. Defendants
 6   have derived and continue to derive a benefit from failing to perform their
 7   obligations and due diligence to, inter alia, avoid selling stolen property. Defendant
 8   has sold Plaintiff’s copyrighted material in violation of 17 U.S.C. §501.
 9
              90. Not only does Udemy directly and indirectly derive a substantial
10
     monetary and non-monetary benefit from its association with Plaintiff's name, it
11
     derives an even larger benefit because Plaintiff's name, likeness, and copyrighted
12
     content drives traffic to Udemy’s site. Once a fan of Plaintiff Kinsley is on
13
     Defendant Udemy's website, they might see another course and decide to take that
14
     course. It is well known in the web community that a user landing on a website has
15
     a specific monetary value. Defendant's unauthorized use of Plaintiff's name drove
16
     users to Udemy.com and unjustly enriched Defendant.
17

18
              91. Defendants are under an obligation to pay Plaintiffs forthwith all

19   amounts by which they have been unjustly enriched, in an amount to be proven at
20   trial.
21

22                             EIGHTH CAUSE OF ACTION
23
                            (Unfair and Unlawful Business Practices)

24            92. Plaintiff repeats and incorporates by reference each and every allegation
25   contained in each paragraph above and below as though the same were set forth in
26
     full herein.
27

28



                                      COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 25 of 31




 1
            93. Defendants’ actions as alleged herein constitute unfair and unlawful

 2   business practices pursuant to California Business & Professions Code §17200, et.
 3   seq.
 4          94. As a direct and proximate result of Defendants’ unfair and unlawful
 5   business practices, Defendants have received, withheld, refused to account for, and
 6   converted to their own use funds that rightfully belong to Plaintiffs.
 7          95. Pursuant to Business and Professions Code §17203, injunctive relief is
 8   necessary to prevent Defendants from continuing to engage in unfair and unlawful
 9
     business practices as alleged herein. Plaintiffs are thus entitled to injunctive relief
10
     including, without limitations, a preliminary and permanent injunction:
11
                    a) Prohibiting Defendants and their agents from withholding monies
12
                       owed to Plaintiff relating to any revenues and other sums received
13
                       at any time, either directly or indirectly, by Defendants as a result
14
                       of its association with plaintiff and Plaintiff’s materials.
15
                    b) Prohibiting Defendants and their agents, on an ongoing basis, from
16
                       withholding copies of records and documents available to
17

18
                       Defendants that identify or reflect revenues to or any other sums

19                     that have been earned or paid, inter alia, relating to Defendants sale
20                     of Plaintiff’s copyrighted material and use of likeness.
21          96. The above-described acts will cause great and irreparable damage to
22   Plaintiffs if injunctive relief is not granted.
23

24                               NINTH CAUSE OF ACTION
25                                  (Aiding and Abetting)
26
            97. Plaintiff repeats and incorporates by reference each and every allegation
27
     contained in each paragraph above and below as though the same were set forth in
28
     full herein.

                                     COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 26 of 31




 1
            98. Defendants each aided and abetted, encouraged, and rendered substantial

 2   assistance to one another in order to accomplish the wrongful acts complained of
 3   herein, including the illegal copying and sale of Plaintiff's copyrighted material. In
 4   aiding and abetting and substantially assisting the commission of the acts
 5   complained of, Defendants acted with an awareness of their wrongdoing and
 6   realized that their conduct would substantially assist the accomplishment of the
 7   wrongful conduct and scheme alleged herein. In performing these acts, Defendants
 8   either acted as agents of the other Defendants, or the other Defendants ratified such
 9
     acts, or both, and benefited financially from their scheme.
10
            99. As a direct and proximate cause of conduct alleged herein including
11
     Defendants’ aiding and abetting, encouraging, and rendering substantial assistance
12
     to the receipt of funds belonging to Plaintiff, Plaintiff suffered and will continue to
13
     suffer damages, including lost profits and other consequential damages in an
14
     amount to be proved at trial.
15
            100. In addition, the wrongful acts of Cross-Defendants were done
16
     maliciously, oppressively, and with the intent to mislead and defraud, and Plaintiff
17

18
     Kinsley is entitled to punitive and exemplary damages to be ascertained according

19   to proof, which is appropriate to punish and set an example of Defendants.
20          101. Plaintiff Kinsley is entitled to disgorgement of all gains, profits,
21   advantages, and unjust enrichment derived by Cross-Defendants for aiding and
22   abetting in the aforementioned acts.
23

24                               TENTH CAUSE OF ACTION
25                                     (Accounting)
26
            102. Plaintiff repeats and incorporates by reference each and every
27
     allegation contained in each paragraph above and below as though the same were
28
     set forth in full herein.

                                     COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 27 of 31




 1
            103. Plaintiff is entitled to a full and complete accounting from Defendants

 2   including, but not limited to, all revenue and other amounts Defendants have
 3   earned or received or are entitled to receive at any time, either directly or
 4   indirectly, from or as a result of Udemy's sale of Plaintiff's videos as well as
 5   Udemy's association with Plaintiff Kinsley, and payment of all amounts due to
 6   Plaintiffs pursuant to such accounting.
 7

 8                               ELEVENTH CAUSE OF ACTION
                                      (Declaratory Relief)
 9

10          104. Plaintiff repeats and incorporates by reference each and every
11   allegation contained in each paragraph above and below as though the same were
12   set forth in full herein.
13          105. A dispute has arisen between the parties with respect to Plaintiff's
14
     copyrights and the profits derived from Defendants' unlawful sale of Plaintiff's
15
     copyrighted material.
16
            106. Defendant is regularly accused of the type of misconduct asserted in the
17
     present action. Heretofore, Defendant has and is operating under the assumption
18
     that it is protected by the Safe Harbor portion of the Digital Millennium Copyright
19
     Act.
20
            107. Defendant, inter alia, has actual knowledge that material and activities
21
     using the material on its system is or are infringing. Defendant is aware of facts or
22

23
     circumstances from which infringing activity is apparent. Defendant receives a

24   direct financial benefit attributable to the infringing activity in a case in which
25   Defendant has the right and ability to control such activity. Defendant does not act
26   expeditiously to remove or disable access to infringing material.
27          108. In light of the foregoing, Plaintiff Kinsley desires a judicial
28   determination that Defendant is not protected by the “Safe Harbor” Provisions of
     the Digital Millennium Copyright Act, 17 U.S. Code § 512.
                                     COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 28 of 31




 1

 2                                  PRAYER FOR RELIEF
 3         WHEREFORE, Plaintiff prays for judgment against Defendants, and each
 4   of them, jointly and severally as follows:
 5

 6
        1. For Plaintiff's damages and Defendants profits in such amount as may be

 7         found; alternatively, at Plaintiff's election, for maximum statutory damages
 8         in no event lower than the amount of $13,350,000 (89 separately viable and
 9         independent works multiplied by $150,000/title); or for such other amounts
10         as may be proper pursuant to 17 U.S.C. §§ 504(c), 1203(c);
11      2. For preliminary and permanent injunctions enjoining Udemy, and all
12         persons acting in concert or participation with it, from publicly performing,
13         reproducing, or otherwise infringing in any manner any copyrighted work
14
           owned or controlled by Plaintiff (including without limitations any
15
           Copyrighted Work);
16
        3. For interest at the maximum legally permissible rate from the date of the
17
           initial illegal sales;
18
        4. For Plaintiff's attorneys' fees and full costs incurred in this action pursuant to
19
           17 U.S.C. §§505 and 1203.
20
        5. For an accounting to determine, inter alia, sales revenues invoiced or to be
21
           invoiced for illegal sales of Plaintiff's copyrighted works;
22

23
        6. For restitution and/or disgorgement of ill-gotten gains;

24      7. For injunctive relief enjoining Defendants from engaging in acts of unfair

25         competition and unlawful business practices;
26      8. For Plaintiff’s damages and Defendants’ profits pursuant to Cal. Civ. Code §

27         3344 or in the alternative statutory damages pursuant to Cal. Civ. Code §
28         3344;


                                    COMPLAINT FOR DAMAGES
            Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 29 of 31




 1
       9. For an order requiring Defendants to pay punitive damages pursuant to Cal.

 2        Civ. Code §3344.
 3     10. For a judicial declaration that:

 4        1. Defendants, their agents, representatives, servants, employees, attorneys,
 5            successors and assigns, and all others in active concert or participation
 6            with Defendants are not entitled to the safe harbor provisions of the
 7            Digital Millennium Copyright Act (17 U.S.C. §512);
 8     11. That the Court enter an order of impoundment pursuant to 17 U.S.C. §§503
 9
          and 509(a) impounding all infringing copies of Plaintiff’s audiovisual works,
10
          photographs or other materials, which are in Defendants’ possession or
11
          under its control;
12
       12. For punitive and exemplary damages in an amount sufficient to punish
13
          Defendants for their wrongful conduct;
14
       13. That the court order Defendants to pay Plaintiff both the costs of this action
15
          and the reasonable attorneys’ fees incurred by it in prosecuting this action
16
          pursuant to 17 U.S.C. §504, 17 U.S.C. §505, 17 U.S.C. §1203, 28 U.S.C.
17

18
          §1821, 28 U.S.C. §1920, Cal. Civ. Code §3344(a), and California Penal

19        Code §496;
20     14. For actual damages according to proof;

21     15. For special damages according to proof;

22     16. For consequential damages according to proof;
23     17. For treble damages according to proof; and
24     18. For any other and additional such relief that the court deems just and proper.
25

26
     DATED:      July 29, 2019                    The Law Firm of Steven H. Kuhn
27

28



                                   COMPLAINT FOR DAMAGES
     Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 30 of 31




 1
                                 BY:         /s/ Steven H. Kuhn
                                       The Law Firm of Steven H. Kuhn
 2                                     1954 Mountain Blvd #13052
                                       Oakland CA 94611-2813
 3                                     Telephone: (415) 937-7358
                                       steven@kuhn-lawfirm.com
 4
                                       Attorney for Plaintiff Harrison Snow
 5                                     Kinsley
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                         COMPLAINT FOR DAMAGES
             Case 3:19-cv-04334-JSC Document 1 Filed 07/29/19 Page 31 of 31




 1

 2                             DEMAND FOR JURY TRIAL
 3

 4         Pursuant to Federal Rule of Civil Procedure 38, Plaintiff Kinsley hereby
 5   demands a jury trial for all issues set forth in the complaint so triable.
 6

 7

 8   DATED:       July 29, 2019                      The Law Firm of Steven H. Kuhn
 9

10

11
                                              BY:          /s/ Steven H. Kuhn
12
                                                     The Law Firm of Steven H. Kuhn
13
                                                     1954 Mountain Blvd #13052
                                                     Oakland CA 94611-2813
14                                                   Telephone: (415) 937-7358
                                                     steven@kuhn-lawfirm.com
15
                                                     Attorney for Plaintiff Harrison Snow
16
                                                     Kinsley

17

18

19

20

21

22

23

24

25

26

27

28



                                    COMPLAINT FOR DAMAGES
